

EXHIBIT 10.2
AMENDMENT TO LONG-TERM SUPPLY AGREEMENT
 
This AMENDMENT TO LONG-TERM SUPPLY AGREEMENT, dated as
of            __1-6-09____, is entered into by and between HEMLOCK
SEMICONDUCTOR, LLC, a Delaware limited liability company with its principal
place of business at 12334 Geddes Road, Hemlock, Michigan 48262 (“Seller”),
SUNPOWER CORPORATION a United States corporation with its principal place of
business at 3939 North First Street, San Jose, California 95134 (“Parent”), and
SUNPOWER PHILIPPINES MANUFACTURING LIMITED, a Cayman Islands business and wholly
owned subsidiary of Parent, with a branch office at 100 East Main Avenue, Phase
4, Special Economic Zone, Laguna Techno Park, Binan, Laguna, Philippines 4024
(“Subsidiary”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Supply Agreement (defined below).
 
WHEREAS, Parent and Seller have entered into that certain Long-Term Supply
Agreement, dated as of __1-6-09____ (the “Supply Agreement”), a true and
complete copy of which is attached hereto as Exhibit A, pursuant to which Seller
has agreed to sell to Parent, and Parent has agreed to purchase from Seller, the
Products; and
 
WHEREAS, Parent and Seller desire to amend the Supply Agreement to grant the
rights to Subsidiary which are granted to Parent in the Supply Agreement,
including the right to order Products directly from Seller for Subsidiary’s own
use, and to impose the obligations on Subsidiary which are imposed on Parent in
the Supply Agreement, including the obligation to pay Seller for Products
ordered by Subsidiary; and
 
WHEREAS, Subsidiary desires to accept such rights and be bound by such
obligations, all in accordance with this Amendment and the terms of the Supply
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Parent, Seller and Subsidiary, each intending to be
legally bound, hereby agree as follows:
 
1. Subsidiary Acknowledgement of Supply Agreement.  Subsidiary acknowledges that
it has received and had ample time to review a complete copy of the Supply
Agreement, and agrees to be subject to and bound by all of the terms and
conditions of the Supply Agreement, after giving effect to this Amendment, as of
the date hereof.
 
2. Amendment of Section 1.  The definition of “Buyer” in Section 1(c) of the
Supply Agreement is hereby deleted and replaced with the following:
 
“‘Buyer’ means, collectively, SunPower Corporation and SunPower Philippines
Manufacturing Limited, a Cayman Islands business and wholly owned subsidiary of
SunPower Corporation.”
 


1

--------------------------------------------------------------------------------


 
3. Effect of This Amendment.
 
(a)           Parent, Seller and Subsidiary hereby agree that, for all purposes
under the Supply Agreement, Subsidiary shall have the same rights and be bound
by the same obligations as Parent under the Supply Agreement, including, without
limitation, the right to order Products and the obligations to make payments to
Seller in respect of such orders, and that all such rights and obligations shall
be joint and several among Parent and Subsidiary, including without limitation,
in the event of failure of performance or a default by Parent or Subsidiary
under the terms of the Supply Agreement.  Seller, in its sole discretion, may
seek to enforce its rights under the Supply Agreement against Parent and/or
Subsidiary, without regard to which of them has failed to perform, defaulted or
breached under the Supply Agreement.
 
For the avoidance of doubt, nothing in this Amendment, including without
limitation, the addition of Subsidiary to the definition of “Buyer” under
Section 2 hereof, is intended to nor shall it increase or multiply the
obligations of Buyer (as redefined herein) or Seller under the Supply
Agreement.  For example, nothing in this Amendment is intended to nor shall it
change the Advance Payment under the Supply Agreement, nor shall it change the
Contract Quantity of Product set forth in Table I of Exhibit B to the Supply
Agreement, which Seller is obligated to supply and Buyer (as redefined herein)
is obligated to purchase.
 
(b)           Except as amended hereby, the terms and provisions of the Supply
Agreement shall remain in full force and effect and are hereby ratified and
confirmed in all respects.
 
4. Modification to Operation of Section 11(a); Parent to Provide Notices of
Default and Termination.  Notwithstanding that Subsidiary is included within the
definition of “Buyer” under the Supply Agreement as amended hereby, Parent and
Subsidiary acknowledge and agree that for purposes of Section 11(a) (Termination
and Damages/Default by Seller-Failure to Supply Product) in the Supply
Agreement, Parent alone shall have the right and authority, in the event of a
default by Seller under the circumstances set forth in Section 11(a), to: (i)
serve a “written notice of default upon Seller,” (ii) serve a “second written
notice to Seller[,] [i]f Buyer elects to terminate” the Supply Agreement, or
(iii) negotiate a Modified Anticipated Delivery Agreement with Seller.
 
5. Amendment of Section 25.  The phrase “[t]he parties” in Section 25 of the
Supply Agreement is hereby deleted and replaced with “Buyer and Seller.”
 
6. Amendment of Section 33.  The phrase “[t]he parties” in Section 33 of the
Supply Agreement is hereby deleted and replaced with “Buyer and Seller.”
 
7. Termination on Sale of Subsidiary.  Parent shall deliver prompt written
notice to Seller in the event that (i) Parent sells, assigns, transfers,
encumbers or otherwise disposes of all or substantially all of its equity
interests in Subsidiary (including by way of merger, share exchange,
recapitalization or reorganization), or (ii) Subsidiary sells, assigns,
transfers, encumbers or otherwise disposes of all or substantially all of its
assets.  Upon receipt of such
 
2

--------------------------------------------------------------------------------


written notice, Seller, in its discretion, may terminate this Amendment upon
written notice to Parent and Subsidiary.
 
8. Subsidiary A Merchant/Sophisticated Party.  Subsidiary hereby acknowledges
and agrees as follows:  (i) it is a sophisticated business entity with expertise
and experience in all matters relating to this Amendment and the Supply
Agreement; (ii) it is a “merchant” and that this Amendment and the Supply
Agreement, after giving effect to this Amendment, are between and among
“merchants,” as that term is defined and used in the Michigan law; (iii) it had
equal bargaining power with the other parties hereto in the negotiation and
execution of this Amendment; (iv) it did not act under any duress, economic or
otherwise, when considering and entering into this Amendment; and (v) it had a
full opportunity, and did, consult with its counsel before entering into this
Amendment.
 
9. Counterparts.  This Amendment may be executed in two or more counterparts
(including by facsimile), all of which shall constitute one and the same
instrument.
 
10. Governing Law.  This Amendment shall be construed, performed and enforced in
accordance with the internal laws of the State of Michigan, without giving any
effect to any choice or conflict of law provision or rule that would cause
application of the laws of any jurisdiction other than that set forth in this
Section.
 
11. Choice of Forum; Time Period.  Parent, Subsidiary and Seller submit to the
exclusive jurisdiction of the Circuit Court for the County of Saginaw, State of
Michigan, U.S.A. for all disputes and actions arising, directly or indirectly,
out of this Amendment, the performance of this Amendment, or the breach of this
Amendment, and any such action must be commenced within two (2) years after the
cause of action has accrued.  Subsidiary shall join Parent as a party to any
action brought by Subsidiary arising, directly or indirectly, out of this
Amendment or the Supply Agreement, performance of this Amendment or the Supply
Agreement or the breach of this Amendment or the Supply Agreement.
 
12. Headings.  The headings in this Amendment are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any provision hereof.
 
13. Notice.  Any notice, demand or other communication required or permitted to
be given under this Amendment shall be in writing and shall be deemed delivered
to a party (i) when actually received by the representatives designated below to
receive notices, or (ii) (a) when delivered to the designated recipients’
addresses listed below (addressed to the designated recipients) by certified or
registered mail (return receipt requested) and (b) when delivered by confirmed
facsimile to the recipients’ numbers designated below.  Any party may change its
addresses or representatives for receiving notices upon notice to the other.
 
 
If to Seller to:
Hemlock Semiconductor, LLC

 
 
12334 Geddes Road

 
 
Hemlock, Michigan  48626

 


3

--------------------------------------------------------------------------------


 
 
Attn.: Vice President of Marketing

 
 
Fax No.: (989) 642-7400

 
 
With a copy to:
Hemlock Semiconductor, LLC

 
 
12334 Geddes Road

 
 
Hemlock, Michigan  48626

 


 
 
Attn.: General Counsel/Legal Department

 
 
Fax No.: (989) 642-7400

 
 
If to Parent to:
SunPower Corporation

 
 
Attn:  Jon Whiteman

 
 
3939 North First Street

 
 
San Jose, California  95134

 


 
 
Fax No.:  (408) 240-5402

 
 
With a copy to:
SunPower Corporation

 
 
Attn:  General Counsel

 
 
3939 North First Street

 
 
San Jose, California  95134

 


 
 
Fax No.:  (408) 240-5402

 
 
If to Subsidiary to:
SunPower Corporation

 
 
Attn:  Jon Whiteman

 
 
3939 North First Street

 
 
San Jose, California  95134

 


 
 
Fax No.:  (408) 240-5402

 
 
With a copy to:
SunPower Corporation

 
 
Attn:  General Counsel

 
 
3939 North First Street

 
 
San Jose, California  95134

 


 
 
Fax No.:  (408) 240-5402

 


 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
 
SUBSIDIARY:
SUNPOWER PHILIPPINES MANUFACTURING LIMITED
 
        /s/ Marty T.
Neese                                                                           
By:  Marty T. Neese
 
Title: C.O.O.
 
PARENT:
SUNPOWER CORPORATION
 
 
        /s/ Marty T. Neese
By: Marty T. Neese
 
Title: C.O.O.
SELLER:
HEMLOCK SEMICONDUCTOR, LLC
 
 
        /s/ Gary R.
Homan                                                                           
By:  Gary R. Homan
 
Title: Vice President
 



 

 
 
5

--------------------------------------------------------------------------------

 
